SERVICES AGREEMENT

THIS SERVICES AGREEMENT (this “Agreement”) is made and entered into as of
April 3, 2009 (the “Effective Date”), by and between AMERICAN REALTY CAPITAL II,
LLC, a Delaware limited liability company (“ARC II”) and GRUBB & ELLIS
HEALTHCARE REIT, INC., a Maryland corporation (the “REIT”), with respect to the
following recitals:

R E C I T A L S

A. The REIT intends to file with the Securities and Exchange Commission (the
“SEC”) a Registration Statement on Form S-11 (the “Registration Statement”) in
connection with a follow-on offering (the “Follow-On Offering”) of up to
$2,200,000,000 in shares of common stock (the “Shares”) to be offered to the
public.

B. The REIT intends to continue to qualify as a real estate investment trust for
federal income tax purposes and to invest its funds in investments permitted by
the terms of the REIT’s Articles of Incorporation and Section 856 through 860 of
the Internal Revenue Code.

C. Realty Capital Securities, LLC, a Delaware limited liability company (“RCS”),
a wholly-owned subsidiary of ARC II will be engaged by the REIT as its agent and
exclusive dealer manager in connection with the Follow-On Offering to solicit
and to cause other securities brokers to solicit subscriptions for the Shares
pursuant to the terms and conditions of an Exclusive Dealer Manager Agreement
(the “Dealer Manager Agreement”) entered into by and between RCS and the REIT,
concurrently herewith.

D. The REIT’s current Amended and Restated Advisory Agreement (the “Advisory
Agreement”) dated November 14, 2008 with Grubb & Ellis Healthcare REIT Advisor,
LLC, a Delaware limited liability company (the “REIT Advisor”) and Grubb & Ellis
Realty Investors, LLC, a Virginia limited liability company (“GERI”) expires on
September 20, 2009, unless earlier terminated (except with respect to certain
provisions therein that survive expiration or termination). The REIT desires to
enter into this Agreement to supplement and augment its internal capacity.

E. Prior to the effectiveness of the Follow-On Offering, the REIT will change
its name to “Healthcare Trust of America, Inc.”

F. The REIT desires to avail itself of the experience, sources of information,
advice, assistance and certain facilities available to ARC II, and to have ARC
II undertake the duties and responsibilities herein set forth, on behalf of, and
subject to the supervision of the REIT, all as provided herein.

G. ARC II is willing to undertake to render such services, subject to the
supervision of the REIT, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, of the mutual covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged by the parties, the parties hereby agree as
follows:

A G R E E M E N T

1. Scope of Services. The REIT hereby appoints ARC II to provide, and ARC II
hereby agrees to provide, subject to the terms and conditions of this Agreement,
the below-referenced general consulting services, and other specific services as
ARC II and the REIT may agree upon from time to time during the term of this
Agreement.

(a) General Consulting Services. ARC II shall provide general consulting
services to the REIT in connection with the operations of the REIT, including,
but not limited to: (i) creating a website that allows for investor access to
account information; (ii) engaging and negotiating with certain vendors that
will provide transfer agent and escrow services, (iii) augmenting, if needed, a
public company-ready management team; (iv) assisting and cooperating with the
REIT’s self-management program; and (v) performing such other services as set
forth on Exhibit A attached hereto (collectively, “General Consulting
Services”).

(b) Specific Services. ARC II shall provide other services to the REIT as the
REIT may request during the term of this Agreement, including, without
limitation: (i) property management services as more particularly described on
Exhibit C attached hereto, (ii) asset acquisition, disposition and/or other
related services as more particularly described on Exhibit D attached hereto;
and (iii) asset accounting services (including property level accounting,
preparation of payables and receivables schedules, property P&Ls, balance
sheets, cash reconciliation through general ledger, excluding corporate
accounting, roll up and SEC filings) as more particularly described on Exhibit E
attached hereto (collectively, “Specific Services”). Nothing herein is intended
or shall be construed to require the REIT to utilize ARC II for any or all of
the Specific Services. In addition, nothing herein is intended or shall be
construed to restrict the REIT’s ability to retain any other party to perform
any or all of the Specific Services.

(c) Future Investment Banking Services. If, at any time during the term of this
Agreement or prior to the expiration of the thirty-six (36) month period
following a successful Follow-On Offering, the REIT is considering retaining an
investment bank or other similar agent in connection with any merger,
acquisition, private placement or sale of the REIT’s stock or bonds (primary or
secondary), the REIT will endeavor to discuss such actions with ARC II prior to
hiring a firm to provide such investment banking services. The REIT, however,
shall be under no obligation to hire ARC II to furnish such investment banking
services. In the event the REIT elects to hire ARC II for investment banking or
financial advisory services, ARC II and the REIT shall negotiate in good faith
to arrive at mutually acceptable terms for the specific type of engagement at
prevailing market rates. Notwithstanding anything to the contrary contained in
this Agreement, the REIT shall have no liability based on any actual or alleged
non-compliance with this Section 1(c).



2.   ARC II Compensation.

(a) ARC Subordinated Incentive Payment. The REIT agrees to pay ARC II a
subordinated incentive payment (“ASIP”) (as set forth in Exhibit B attached
hereto), if any, as consideration for ARC II (i) providing the General
Consulting Services to the REIT and (ii) making itself available to provide the
Specific Services in accordance with the terms and conditions of this Agreement.

(b) Specific Consulting Fees. Subject to the terms and conditions of this
Agreement, the REIT, at its sole option, shall have the right to utilize ARC II
to perform any or all of the Specific Services. As consideration for such
services, the REIT agrees to pay ARC II, as applicable: (i) the Property
Management Fee, as defined and more particularly described on Exhibit C attached
hereto, (ii) the Real Estate Services Fee, as defined and more particularly
described on Exhibit D attached hereto, and (iii) the Asset Accounting Fee, as
defined and more particularly described on Exhibit E attached hereto.



3.   Third Party Costs Reimbursement. All third party costs and expenses
incurred by the REIT will be paid directly by the REIT.  All third party out of
pocket costs and expenses reasonably incurred by ARC II on behalf of the REIT in
connection with this Agreement shall be paid directly by the REIT unless ARC II
has paid such out of pocket expense, in which case the REIT shall reimburse ARC
II in arrears within ten (10) days of presentation of an expense statement and
certificate of payment to the REIT; provided, however, once such costs and
expenses, in the aggregate, exceed $50,000.00 in any calendar year, all future
non-aggregated costs and expenses during that calendar year shall be subject to
approval by the REIT in its sole discretion.



4.   ARC II Solely Consulting to the REIT.

(a) The REIT agrees that ARC II has been retained pursuant to this Agreement to
act solely as a consultant to provide the services set forth in Section 1 to the
REIT and not as an advisor to or agent of any other person.

(b) It is specifically understood that the REIT will not base its decisions
regarding whether and how to pursue any strategic alternative solely on ARC II’s
advice, but will also consider the advice of the REIT’s management team, board
of directors, legal, tax and other business advisors and such other factors
which it considers appropriate.

(c) The REIT understands and acknowledges that ARC II does not provide tax or
legal advice.

(d) ARC II, as an independent contractor under this Agreement, shall not assume
the responsibilities of a fiduciary to the REIT or its stockholders in
connection with the performance of ARC II’s services hereunder.

(e) Except to the extent specifically set forth in this Agreement, ARC II and
the REIT, together with their respective affiliates, hereby acknowledge that the
rights and obligations they have to one another under any credit or other
agreement are separate from each such party’s rights and obligations under this
Agreement and will not be affected by either party’s performance under this
Agreement.



5.   Competitive Activities; Right of First Refusal.

(a) During the term of this Agreement, ARC II and its affiliates hereby agree
not to provide any General Consulting Services or Specific Services to any real
estate investment trust, tenancy-in-common program, fund or other real estate
company primarily engaged in the acquisition, leasing, operation or management
of medical office buildings or healthcare-related facilities of the type
described in the prospectus contained in the Registration Statement covering the
offering of Shares, as finally amended at the effective date of the Registration
Statement in the section entitled “Investment Objectives, Strategy and
Criteria–Real Property Investments–Medical Office Buildings and
Healthcare-Related Facilities.”

(b) During the term of this Agreement, if ARC II or one of its affiliates
identifies an opportunity to make an investment in one or more office buildings
or other facilities for which greater than fifty percent (50%) of the gross
rentable space at such office buildings or other facilities or notes secured by
such office buildings or other facilities is leased to, or is reasonably
expected to be leased to, one or more medical or healthcare-related tenants,
which it proposes to acquire or recommends to purchase either directly or
indirectly through an affiliate or in a joint venture or other co-ownership
arrangement, for itself or for any other ARC II-sponsored or managed program,
then ARC II agrees that it shall provide the REIT with the first opportunity to
purchase such investment and that it shall provide all necessary information to
the REIT in order to enable the REIT to determine whether to proceed with such
investment. In the event that the REIT does not approve proceeding with the
investment within thirty (30) days of receipt of such information from ARC II,
the ARC II may proceed with the investment opportunity for its own account or
offer the investment opportunity to any other person or entity.



6.   Liability.

(a) No ARC II partner, stockholder, officer, director, employee, investment
advisor, or any successor in interest of any of them (collectively, the “ARC II
Parties”) shall have any personal or other liability of any kind under this
Agreement, and the REIT hereby expressly waives and releases such liability on
behalf of itself and all persons claiming by, through or under the REIT. The
limitations of liability contained in this Section 5(a) shall inure to the
benefit of ARC II’s and the ARC II Parties’ present and future partners,
beneficiaries, officers, directors, trustees, stockholders, agents and
employees, and their respective partners, heirs, successors and assigns.

(b) No REIT partner, stockholder, officer, director, employee, investment
advisor, or any successor in interest of any of them (collectively, the “REIT
Parties”) shall have any personal or other liability of any kind under this
Agreement, and ARC II hereby expressly waives and releases such liability on
behalf of itself and all persons claiming by, through or under ARC II. The
limitations of liability contained in this Section 5(b) shall inure to the
benefit of the REIT’s and the REIT Parties’ present and future partners,
beneficiaries, officers, directors, trustees, stockholders, agents and
employees, and their respective partners, heirs, successors and assigns.



7.   Insurance; Fidelity Bonds.

(a) Insurance. ARC II shall procure and maintain, at its sole expense, insurance
coverages in amounts and for such duration as are reasonably required by the
REIT (the “Coverages”). The Coverages shall, at a minimum, be not less than
those coverages typically maintained by third party consultants/service
providers for real estate investment trusts of similar size and engaged in
similar operations. The Coverages shall include, but shall not be limited to,
commercial general liability, follow form excess or umbrella liability,
automobile liability, workers’ compensation/employer’s liability, professional
liability, employment practices liability, fiduciary liability and crime. The
REIT shall be included as an additional insured on the commercial general
liability and follow form excess or umbrella liability insurance by endorsements
reasonably acceptable to the REIT. All Coverages shall be subject to the REIT’s
review and approval, which approval shall not be unreasonably withheld. Prior to
commencement of the services under this Agreement, ARC II shall deliver to the
REIT certificates of insurance evidencing each of the required Coverages and
shall deliver the additional insured endorsements required hereunder. At the
written request of the REIT, ARC II shall promptly provide complete, true and
correct copies of each and all of its insurance policies affording the required
Coverages.

(b) Fidelity Bonds. If required by the REIT, ARC II will maintain a fidelity
bond with a responsible surety company in such amounts as may be reasonably
required by the REIT, covering all members or partners thereof together with
employees and agents of ARC II handling funds of the REIT and investment
documents or records pertaining to investments of the REIT. Such bonds shall
inure to the benefit of the REIT in respect of losses from acts of such
partners, employees and agents through (but not limited to) theft, embezzlement,
fraud, negligence, error or omission or otherwise. The premiums on such bonds
shall be paid by ARC II.

(c) Deductibles and Self-Insured Retentions. ARC II shall be solely responsible
for timely payment of any and all deductibles and self-insured retentions
applicable to the Coverages and the fidelity bonds.



8.   Indemnity. The REIT and ARC II agree to the provisions with respect to the
mutual indemnity and other matters set forth on Exhibit F attached hereto, the
terms of which are incorporated herein in their entirety. Exhibit F is an
integral part of this Agreement and shall survive any termination or expiration
of this Agreement.



9.   Term; Termination.

(a) Term. The term of this Agreement shall commence as of the date first above
written and, unless sooner terminated pursuant to Sections 9(b) and (c) below,
shall expire three (3) years from the Effective Date (the “Term”).

(b) Termination by the REIT. At the sole option of the REIT, the REIT may: (i)
terminate this Agreement for any reason or no reason, at any time after the one
(1) year anniversary of the Effective Date upon at least ninety (90) days
written notice, which notice shall not be permitted prior to the one (1) year
anniversary of the Effective Date; (ii) terminate this Agreement immediately,
subject to any applicable notice and cure period, for “Cause” (as defined
below); (iii) terminate this Agreement on ten (10) days written notice if an
affiliate of ARC II terminates any agreement entered into between the REIT and
any affiliate of the ARC II (other than any agreement entered into for services
pursuant to Section 2 of this Agreement) without cause or good reason in
accordance with the terms of such agreement; (iv) terminate this Agreement on
ten (10) days written notice if the REIT terminates any agreement entered into
between the REIT and any affiliate of ARC II (other than any agreement entered
into for services pursuant to Section 2 of this Agreement) for cause in
accordance with the terms of such agreement; (v) terminate this Agreement on ten
(10) days written notice if there shall have occurred any material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, or in the management or
personnel of ARC II that materially adversely affects its ability to perform its
services under this Agreement; (vi) terminate this Agreement if ARC II fails to
maintain an adequate number of skilled employees to professionally carry out the
services for which ARC II is being engaged consistent with third party service
providers providing similar services to real estate investment trusts of similar
size and nature as the REIT and such failure is not cured within sixty (60) days
after written notice thereof from the REIT to ARC II; and (vii) terminate this
Agreement on ten (10) days written notice if neither William Kahane nor Nicholas
Schorsch is available to provide ongoing non-exclusive services to the REIT in
accordance with this Agreement.

“Cause” shall mean any one of the following:



  (i)   fraud, criminal conduct, or willful misconduct by ARC II;



  (ii)   a material breach of this Agreement by ARC II, provided that (a) ARC II
does not cure any such material breach within thirty (30) days of receiving
notice of such material breach from the REIT, or (b) if such material breach is
not of a nature that can be remedied within such period, ARC II does not
diligently take all reasonable steps to cure such breach or does not cure such
breach within a reasonable time period;



  (iii)   if, a court of competent jurisdiction enters a decree or order for
relief in respect of ARC II in any involuntary case under the applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoints a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of ARC II or for any substantial part of its property or
orders the winding up or liquidation of ARC II’s affairs;



  (iv)   if, ARC II commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of ARC II or
for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts as they become
due; or

ARC II agrees that if any of the events specified in subsections (iii) or (iv)
above occur, it will give written notice thereof to the REIT within seven
(7) days after the occurrence of such event.

(c) Termination by ARC II. At the sole option of ARC II, ARC II may
(i) terminate this Agreement for any reason or no reason, at any time after the
one (1) year anniversary of the Effective Date upon at least ninety (90) days
written notice, which notice shall not be permitted prior to the one (1) year
anniversary of the Effective Date, or (ii) terminate this Agreement for “Good
Reason” (as defined below) immediately, subject to any applicable notice and
cure period.

As used above, “Good Reason” shall mean fraud, criminal conduct or willful
misconduct, or a material breach of this Agreement by the REIT, provided that
(i) the REIT does not cure any such material breach within thirty (30) days of
receiving notice of such material breach from ARC II, or (ii) if such material
breach is not of a nature that can be remedied within such period, the REIT does
not diligently take all reasonable steps to cure such breach or does not cure
such breach within a reasonable time period.



10.   Representations and Warranties of ARC II. As an inducement to the REIT
entering into this Agreement, ARC II hereby represents and warrants to the REIT
that:

(a) Skilled Personnel and Adequate Staffing. ARC II has and will at all times
maintain an adequate number of skilled and licensed employees to professionally
carry out the services for which ARC II is being engaged consistent with third
party service providers to a real estate investment trust of the size and nature
as the REIT. In addition, ARC II shall at all times maintain an adequate number
of skilled and licensed employees to perform any or all of the Specific Services
set forth in this agreement and shall be available upon advance written notice
by the REIT to have such employees, as well as all necessary systems, equipment,
software and other appropriate items available to perform such services as
requested by the REIT from time to time consistent with third party service
providers to a real estate investment trust of the size and nature as the REIT.

(b) Standby Employees. To the extent the REIT has not elected ARC II to provide
any Specific Services, ARC II shall nevertheless maintain adequate staffing
levels such that ARC II can deploy an adequate amount of skilled personnel,
staff and other human and physical resources to diligently pursue the completion
of any such Specific Services for the REIT pursuant to the terms of this
Agreement upon reasonable advance written notice, but in no event later than
forty-five (45) days after such advance written notice.

(c) Completion. ARC II shall diligently pursue the completion of the services
for which ARC II was engaged and shall make its personnel and the personnel of
its affiliates available to the REIT to the extent necessary in order that its
obligations hereunder may be fully discharged in a timely and first class
manner.

(d) Time Commitment. ARC II shall fully and faithfully discharge its obligations
and responsibilities, and shall devote such time and attention to the REIT’s
affairs as may be necessary to carry out the services for which ARC II is
engaged under this Agreement.

(e) Standard of Care. ARC II shall, at all times, have a duty to exercise good
faith, in compliance with the terms of this Agreement, and shall use diligent
and professional efforts in performing the services hereunder consistent with
industry standards.

(f) Litigation. There is no litigation, arbitration or reference proceeding
pending or, to ARC II’s knowledge, threatened against ARC II, against ARC II
with respect to ARC II’s executive management team, or which could prevent or
materially impair the ability of ARC II to perform its duties and obligations
under this Agreement.

(g) No Violations or Investigations. No proceeding is or was pending against ARC
II, nor to the knowledge of ARC II has there been any investigations or any
threatened proceeding involving or alleging violations of any federal securities
laws, FINRA rules, Blue Sky laws or any other applicable laws or regulations.

(h) Salaries. ARC II acknowledges the ARC II is responsible for payment of the
salaries of its own employees.

(i) Financial Status. ARC II has a net worth in an amount sufficient to
meet its anticipated operating expenses for the following twelve (12) month
period.



11.   Covenants of ARC II. ARC II covenants and agrees with the REIT as follows:

(a) Key Persons. ARC II agrees to take reasonable steps to retain Nicholas S.
Schorsch, and William M. Kahane (each, a “Key Employee,” and collectively, the
“Key Employees”) so that they are available to provide ongoing non-exclusive
services (consistent with this Agreement) for the benefit of the REIT during the
term of this Agreement and for any remaining services to be provided thereafter
by ARC II. The REIT acknowledges that such Key Employees are at-will employees
and will, subject to the limitations set forth in Section 6 above, be providing
services to other investment programs managed by ARC II and its affiliates.

(b) Maintenance of Personnel and Staff. ARC II agrees to maintain an adequate
number of skilled and licensed employees to carry out professionally the
services for which ARC II is being engaged consistent with third party service
providers providing similar services to real estate investment trusts of similar
size and nature as the REIT. In addition, ARC II shall be available upon
reasonable advance written notice by the REIT to have such employees, as well as
all necessary systems, equipment, software and other appropriate items available
to perform such services as requested by the REIT from time to time consistent
with third party service providers proving similar services to real estate
investment trusts of similar size and nature as the REIT.

(c) Specific Services Agreements. To the extent the REIT: (i) requests that ARC
II provide Property Management Services for the REIT, the parties shall enter
into a Property Management Agreement, subject to the terms and conditions set
forth on the attached Exhibit C; (ii) requests that ARC II provide Acquisition
and/or Disposition Services for the REIT, the parties shall enter into a Real
Estate Services Agreement, subject to the terms and conditions set forth on the
attached Exhibit D; (iii) requests that ARC II provide Asset Accounting Services
for the REIT, the parties shall enter into a Asset Accounting Services
Agreement, subject to the terms and conditions set forth on the attached
Exhibit E.

(d) Cooperation. ARC II shall use good faith reasonable efforts to fully
cooperate with the REIT, REIT Advisor and GERI, and any other party that may be
necessary to accomplish an orderly transfer and transition of the operation and
management of services ARC II will provide to the REIT under this Agreement. ARC
II shall also use good faith reasonable efforts to cooperate with the REIT, at
the REIT’s expense, to provide an orderly transfer and transition of services
upon the expiration or earlier termination of this Agreement and shall provide
any and all documents, reports and materials belonging or related to the
services provided to the REIT hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the REIT. Furthermore,
ARC II will, whenever and as reasonably requested to execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered any documents that
may be necessary to transition efficiently any services covered under this
Agreement.

(e) Performance Monitoring. The REIT shall have the right, but not the
obligation, to meet with key personnel and/or other executive level employees of
ARC II on an ongoing and regular basis to provide feedback and input regarding
the performance of ARC II’s services hereunder. ARC II shall provide any and all
non-proprietary information requested by the REIT in connection with the
services being provided under this Agreement at any time and from time to
promptly upon request therefor to the extent not confidential and proprietary to
ARC II’s business.

(f) Records and Report. ARC II shall maintain appropriate records of all its
activities hereunder and shall, at the REIT’s election, provide copies of such
records to the REIT or make such records available for inspection and
duplication by the REIT, its counsel, auditors and authorized agents, upon
notice from the REIT.



12.   Covenants of the REIT. The REIT covenants and agrees with ARC II as
follows:

(a) Cooperation. The REIT shall cooperate in good faith with ARC II to provide
an orderly transition of services upon the expiration or earlier termination of
this Agreement.

(b) Performance Monitoring. ARC II shall have the right, but not the obligation,
to meet with key personnel of the REIT on an ongoing and regular basis to
provide feedback and input regarding advisory services being provided to the
REIT

(c) Non-Solicitation. During the Term and for twelve (12) months thereafter, the
REIT and its subsidiaries shall not, without the prior written consent of ARC
II, directly or indirectly, solicit or contact for purposes of employment, offer
to hire, entice away, employ, or enter into any contract with any officer or
employee of ARC II or any of its affiliates, or otherwise solicit, induce or
otherwise encourage any such person to discontinue, cancel or refrain from
entering into any relationship (contractual or otherwise) with ARC II or any of
its affiliates, provided that this restriction shall not be deemed to prohibit
general solicitations not specifically targeted at employees of ARC II and its
affiliates.



13.   Intellectual Property Rights. Upon payment therefor, all work product
prepared by ARC II for the REIT and software purchased for the REIT at the
REIT’s request and the purchase price of which is reimbursed by the REIT shall
become the sole and exclusive property of the REIT. Notwithstanding the
foregoing, ARC II shall not have any right, title and interest in and to, and
has not been granted any license to use, any intellectual property of the REIT.



14.   Authority of ARC II. ARC II is not authorized to bind the REIT or to enter
into any agreements relative to the REIT, and is to act only as a consultant to
the REIT, unless otherwise set forth in an instrument executed by an authorized
representative of the REIT.



15.   Limitations on Activities.

(a) Anything else in this Agreement to the contrary notwithstanding, ARC II
shall refrain from taking any action which, in its sole judgment made in good
faith, would (a) adversely affect the status of the REIT as a real estate
investment trust, (b) subject the REIT to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the REIT, its Shares or its other securities, or otherwise not be permitted by
the Articles of Incorporation or Bylaws of the REIT, except if such action shall
be ordered by the REIT, in which case ARC II shall notify promptly the REIT of
ARC II’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the REIT. In such event ARC II shall have no liability for acting in accordance
with the specific instructions of the REIT so given.

(b) Anything else in this Agreement to the contrary notwithstanding, the REIT
shall refrain from taking any action which, in its sole judgment made in good
faith, would: (a) adversely affect the status of the REIT as a real estate
investment trust; (b) subject the REIT to regulation under the Investment
Company Act of 1940, as amended; or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the REIT, its Shares or its other securities, or otherwise not be permitted by
the Articles of Incorporation or Bylaws of the REIT.



16.   Existing Agreements. ARC II hereby acknowledges that the REIT is currently
(or was recently) a party to various agreements, including, without limitation,
the Advisory Agreement and that certain Dealer Manager Agreement dated
September 20, 2006 by and between the REIT and Grubb & Ellis Securities, Inc.
Such agreements contain various rights and obligations, which are not to be
affected in any way by this Agreement. Nothing herein is intended to require or
promote any action contrary to such agreements.



17.   Miscellaneous.

(a) Survival. The provisions of Sections 2, 3, 6, 8, 11(d), 12(a), 12(c), 13,
16, and 17 and Exhibit B and Exhibit F shall survive the expiration of this
Agreement.

(b) Notices. All notices or other communications required or permitted
hereunder, except as herein otherwise specifically provided, shall be in writing
and shall be deemed given or delivered: (a) when delivered personally or by
commercial messenger; (b) one business day following deposit with a recognized
overnight courier service, provided such deposit occurs prior to the deadline
imposed by such service for overnight delivery; or (c) when transmitted, if sent
by facsimile copy, provided confirmation of receipt is received by sender and
such notice is sent by an additional method provided hereunder, in each case
above provided such communication is addressed to the intended recipient thereof
as set forth below:

      If to the REIT:  
Grubb & Ellis Healthcare REIT, Inc.
The Promenade, Suite 440
16427 North Scottsdale Road
Scottsdale, AZ 85254
Facsimile No.: (480) 991-0755
Attention: Scott D. Peters, Chief
Executive Officer
With Required Copy to:  
Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles, CA 90067
Facsimile No.: (310) 277-7889
Attention: John F. Nicholson
If to ARC II:  
American Realty Capital II, LLC,
405 Park Avenue, 15th Floor
New York, New York 10022
Facsimile No.: (212)421-5799
Attention: William M. Kahane
Chief Operating Officer

Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 17 (b).

(c) Relationship of ARC II and the REIT. The REIT and ARC II are not partners or
joint venturers with each other, and nothing in this Agreement shall be
construed to make them such partners or joint venturers or impose any liability
as such on any of them.

(d) No Third Party Beneficiaries. The parties to this Agreement do not intend
any person or entity not a party of this Agreement to be a beneficiary of any
provision of this Agreement, and no provision of this Agreement shall be
interpreted or construed as being for the benefit of any third party, and no
third party shall by virtue of any provision contained herein be entitled to
rely hereon or have a claim under this Agreement or with respect to the services
provided pursuant to this Agreement.

(e) Successors and Assignment. No party shall assign (voluntarily, by operation
of law or otherwise) this Agreement or any right, interest or benefit under this
Agreement without the prior written consent of each other party. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
assigns.

(f) Entire Agreement. This Agreement, including all Exhibits attached hereto,
constitute the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof. This Agreement may not be modified or amended other than by an agreement
in writing.

(g) Waivers. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

(h) Amendments and Modifications. This Agreement, including all exhibits
attached hereto, and any rights, duties or obligations hereunder may not be
waived, amended, modified or assigned, in any way, in whole or in part,
including by operation of law, without the prior written consent of, and shall
inure to the benefit of and be binding upon the successors, assigns and personal
representatives of, each of the parties hereto.

(i) Invalidity. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

(j) Applicable Law. THIS AGREEMENT AND ANY CLAIM OR DISPUTE OF ANY KIND OR
NATURE WHATSOEVER ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR ARC II’S
ENGAGEMENT HEREUNDER, DIRECTLY OR INDIRECTLY (INCLUDING ANY CLAIM CONCERNING
ADVICE PROVIDED PURSUANT TO THIS AGREEMENT), SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

(k) Waiver. EACH OF ARC II AND THE REIT WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT. ARC II and the REIT each
hereby irrevocably submits to the jurisdiction of the courts of the State of
Delaware and the Federal courts of the United States of America located in
Delaware, in respect of the interpretation and enforcement of the terms of this
Agreement, and in respect of the transactions contemplated hereby, and each
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and ARC II and the
REIT each hereby irrevocably agrees that all claims with respect to such action
or proceeding shall be heard and determined in such a Delaware State or Federal
court.

(l) Dispute Resolution. In the event that any dispute or disagreement arises
between the parties in connection with any provision of this Agreement, the
parties shall first submit such disagreements to mediation. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties will share equally in the costs of mediation.
All offers, promises, conduct and statements, whether oral or written, made in
the course of the mediation by any of the parties, their agents, employees,
experts and attorneys, and by the mediator or any JAMS employees, are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either party may
commence a legal action with respect to the matters submitted to mediation at
any time following the initial mediation session or 45 days after the date of
filing the written request for mediation, whichever occurs first.

(m) Attorneys’ Fees. In the event a dispute arises concerning the performance,
meaning or interpretation of any provision of this Agreement or any document
executed in connection with this Agreement, the prevailing party in such dispute
shall be awarded any and all costs and expenses incurred by the prevailing party
in enforcing, defending or establishing its rights hereunder or thereunder,
including, without limitation, court costs and attorneys and expert witness
fees. In addition to the foregoing award of costs and fees, the prevailing party
shall also be entitled to recover its attorneys’ fees incurred in any post
judgment proceedings to collect or enforce any judgment.

(n) Confidentiality. Each party to this Agreement and its representatives shall
hold in confidence all data and information obtained from the other party to
this Agreement or its agent with respect to the REIT, ARC II or their business
(other than data and information which is publicly available), whether obtained
before or after the execution and delivery of this Agreement, and shall not
disclose the same to others; provided, however, that each party may disclose any
data and information to its employees, officers, directors, consultants,
accountants and attorneys who are assisting in the performance of its
obligations under this Agreement, in each case who are advised that such data
and information is confidential and are directed to keep such information
confidential, except to the extent (a) required by a court order, governmental
agency, including, the Securities and Exchange Commission, regulatory body or by
law, or (b) in connection with any legal proceeding concerning this Agreement.
Upon the expiration or earlier termination of this Agreement, each party to this
Agreement shall promptly return to the other party to this Agreement all
statements, documents, schedules, exhibits or other written information obtained
in connection with this Agreement or the transactions contemplated in this
Agreement unless otherwise specifically provided herein. In the event of a
breach or threatened breach by either party hereto (or its respective agents or
representatives) of this Section 17(n), the other party shall be entitled to an
injunction restraining the party breaching or threatening to breach this
Section 17(n) (or its respective agents or representatives) from disclosing, in
whole or in part, such confidential information. Nothing herein shall be
construed as prohibiting either party hereto from pursuing any other available
remedy at law or in equity for such breach or threatened breach. The provisions
of this Section 17(n) shall survive expiration or early termination of this
Agreement.

(o) Remedies

(i) ARC II agrees that if ARC II should breach its covenants under this
Agreement, in addition to any other available rights or remedies the REIT may
have under the terms of this Agreement, the REIT may sue in equity for specific
performance, and ARC II expressly waives the defense that a remedy in damages
will be adequate.

(ii) In the event that any amount is due and owing from ARC II to the REIT, as
evidenced by a final judgment of a court of competent jurisdiction, the REIT may
setoff the amount due against any amount due under Exhibit B on account of the
ASIP.

(iii) The REIT agrees that neither ARC II nor any of the ARC II Indemnitees (as
defined in Exhibit F) shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the REIT or any person asserting claims on
behalf of or in right of the REIT, directly or indirectly, arising out of, or
relating to, this Agreement or ARC II’s services hereunder, unless such
liability resulted from breach of this Agreement (in the case of ARC II) or from
the gross negligence or willful misconduct of the ARC II Indemnitees, provided
that this limitation shall not apply to the indemnification obligations set
forth in Exhibit F (except to the extent included in Exhibit F) or ARC II’s
failure to provide a Specific Service when requested in accordance with the
terms of this Agreement (and provided that this limitation shall not apply to
the Specific Services which shall be governed by the customary terms applicable
to the Specific Service, as set forth in the agreement with respect thereto).

(iv) Except as otherwise specifically provided in this Agreement, regardless of
the legal theory advanced, in no event shall (a) any REIT Indemnitee be liable
to ARC II or any person asserting claims on behalf of or in the right of ARC II,
for any consequential, indirect, incidental or special damages of any nature,
except to the extent covered under the REIT’s insurance policies and (b) any ARC
II Indemnitee be liable to the REIT or any person asserting claims on behalf of
or in the right of the REIT for any consequential, indirect, incidental or
special damages of any nature, except to the extent covered under ARC II’s
insurance policies; provided that these limitations shall not apply to ARC II’s
willful failure to provide the REIT with any or all of the Specific Services
upon the REIT’s request in accordance with the terms of this Agreement (and
provided that this limitation shall not apply to the Specific Services which
shall be governed by the customary terms applicable to the Specific Service, as
set forth in the agreement with respect thereto).

(p) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

[Signatures on next page]

IN WITNESS WHEREOF, the parties hereto have executed this Services Agreement as
of the date first above written.

AMERICAN REALTY CAPITAL ADVISORS II, LLC,
a Delaware limited liability company

By: /s/ William M. Kahane
William M. Kahane, President,
Chief Operating Officer and Treasurer


GRUBB & ELLIS HEALTHCARE REIT, INC.,


a Maryland corporation

By: /s/ Scott Peters
Scott Peters, Chief Executive Officer,
President and Chairman


Exhibit A to Services Agreement

GENERAL CONSULTING SERVICES

Provide pertinent advice, guidance and information to the REIT in connection
with:



  •   Industry developments



  •   Real estate markets



  •   Financing environment and credit markets



  •   Government regulations



  •   Economic conditions



  •   Demographic data

Exhibit B to Services Agreement

ARC II SUBORDINATED INCENTIVE PAYMENT (ASIP)

A. Definitions.

“Follow-On Net Sales Proceeds” shall mean the net sales proceeds from the sales
of properties acquired by the REIT, using funds raised in the Follow-On Offering
(the “Follow-On Assets”) (it being understood that funds from the Company’s
initial public offering will be invested prior to the investment of Funds from
the Follow On Offering) remaining after the REIT has made distributions to its
stockholders of the total amount raised from stockholders in the Follow-On
Offering (less amounts paid to repurchase shares pursuant to our share
repurchase plan), plus an amount equal to an annual 8.0% cumulative,
non-compounded return on such average invested capital.

“Follow-On Realized Appreciation” shall mean the amount by which (1) the
appraised value of the Follow-On Assets at listing plus distributions paid prior
to listing exceeds (2) the sum of the total amount of capital raised from the
REIT’s stockholders in the Follow-On Offering (less amounts paid to repurchase
shares pursuant to our share repurchase plan) plus an amount of cash that, if
distributed to stockholders as of the date of listing, would have provided them
an annual 8.0% cumulative, non-compounded return on such average invested
capital.

“Total Stockholder Return” shall mean an amount equal to the total amount raised
from stockholders, including amounts raised during the Company’s initial
offering, plus an amount equal to an 8% cumulative, non-compounded return on
average invested capital received from stockholders, including amounts raised
during the Company’s initial offering.

B. ASIP. Subject to the “Payment Schedule” section below, as consideration for
(i) providing the General Consulting Services to the REIT and (ii) making itself
available to provide the Specific Services in accordance with the terms and
conditions of this Agreement to which this Exhibit B is attached and hereby made
a part, the REIT agrees to pay ARC II the following amounts.



  1.   In connection with a liquidation or the sale of the assets of the REIT,
ARC II shall be entitled to receive an amount equal to 1.5% of the Follow-On Net
Sales Proceeds; provided that the ASIP shall be subject and subordinate to the
Total Stockholder Return and pursuant to such subordination, the payment of same
shall be subject to the REIT having made distributions to its stockholders of
the total amount raised from stockholders (including amounts raised during the
initial offering, less amounts paid to repurchase shares pursuant to our share
repurchase plan), plus an amount equal to 8.0% cumulative, non-compounded return
on average invested capital. The ASIP shall be subject to adjustment as set
forth in Section C below.



  2.   In connection with a listing event (i.e., the listing of the Shares of
the REIT on a national securities exchange), ARC II shall be entitled to receive
an amount equal to 1.5% of the Follow-On Realized Appreciation; provided that
the ASIP shall be subject and subordinate to the Total Stockholder Return and
pursuant to such subordination, the payment of same shall be subject to ARC II
only being entitled to receive such amount if the appraised value of all of the
REIT’s assets as of the date of the listing event, less any indebtedness secured
by such assets, plus the cumulative distributions made by the REIT to its
stockholders from the inception of the REIT through the date of the listing
event, exceeds the sum of the total amount of capital raised from the REIT’s
stockholders (less amounts paid to repurchase shares pursuant to our share
repurchase plan) plus an amount of cash that, if distributed to stockholders as
of the date of listing, would have provided them an annual 8.0% cumulative,
non-compounded return on average invested capital. Notwithstanding the
foregoing. The ASIP shall be subject to adjustment as set forth in Section C
below.

C. The ASIP shall be subject to adjustment as follows:



  a.   except as set provided in paragraph (c) below, in the event the REIT
terminates this Agreement pursuant to Section 9(b)(iv), ARC II shall be entitled
to receive an amount equal to 1.5% of the Applicable Percentage (as defined
below) of the Follow-On Net Sales Proceeds or the Follow-On Realized
Appreciation, as applicable;



  b.   in the event the REIT terminates this Agreement pursuant to
Section 9(b)(iii), ARC II shall be entitled to receive an amount equal to 1.0%
of the Applicable Percentage of the Follow-On Net Sales Proceeds or the
Follow-On Realized Appreciation, as applicable;



  c.   in the event the REIT terminates any other agreement between the REIT and
ARC II or an affiliate of ARC II (other than any agreement entered into for
services pursuant to Section 2 of this Agreement) as a result of fraud, criminal
conduct or willful misconduct, then, notwithstanding any other provisions herein
to the contrary, ARC II shall not be entitled to any ASIP; and



  d.   in the event the REIT terminates this Agreement pursuant to
Section 9(b)(ii), ARC II shall be entitled to receive an amount equal to 1.4% of
the Follow-On Net Sales Proceeds or the Realized Appreciation, as applicable.

“Applicable Percentage” shall mean a percentage equal to the total amount of
gross proceeds received by the REIT in the Follow-On offering through the date
of termination of this Agreement (excluding any amounts received pursuant to the
distribution reinvestment plan) divided by the total amount of gross proceeds
received by the REIT pursuant to the Registration Statement in the Follow-On
Offering (excluding any amounts received pursuant to the distribution
reinvestment plan).

D. Payment Schedule. The REIT shall pay the ASIP, if any, to ARC II within five
(5) business following the occurrence of any one of the following events:
(i) the REIT is first listed on a national securities exchange, (ii) the REIT
liquidates all of its properties or (iii) all or a portion of the REIT’s assets
are sold for value to a third party.

E. In connection with the ASIP, ARC II and the REIT hereby acknowledges and
agrees as follows:



  1.   (a) ARC II has not received and the REIT has not provided any assurance
or representation of any kind relating to the ASIP; (b) the REIT has not
provided ARC II with a guaranty or an expectation of any minimum level of ASIP;
(c) neither the REIT nor any director, officer, stockholder, partner, member,
employee, trustee, representative or agent of the REIT shall have any liability
or responsibility to ARC II for any act or omission performed or failed to be
performed by it, or for any losses, claims, costs, damages, or liabilities
arising from any such act or omission relating to the acquisition, management,
operation, or disposition of the REIT’s assets; (d) the REIT shall have full
power, authority, discretion and control with respect to its assets; (e) the
ASIP, if any, is and shall be deemed to be a contingent interest; and (f) any
rights of ARC II to the ASIP, if any, are personal to ARC II and,
notwithstanding any other provisions herein to the contrary, may not be assigned
by ARC II except to an affiliate or successor entity. The foregoing provisions
are of material importance to the REIT. ARC II acknowledges and agrees that the
REIT has agreed to payment of the ASIP (subject to the provisions herein), if
any, in reliance of ARC II’s agreement to the foregoing provisions.



  2.   The ASIP, if any, shall be payable pari passu with the “Management
Subordinated Participation Interest” described in the Registration Statement and
shall be payable in the same manner as such interest. If there is not a
sufficient amount available to distribute to ARC II and the Management
Subordinated Participation Interest, the amount available shall be distributed
to ARC II and with respect to the Management Subordinated Participation Interest
pro rata in accordance with the amount due.



  3.   Neither the termination of this Agreement for any reason by either party,
nor any breach of this Agreement by ARC II, shall affect the REIT’s obligations
to pay to ARC II the ASIP in accordance with and subject to the conditions
contained in paragraphs (B) and (C) of this Exhibit B, subject to the setoff
rights in Section 17(n)(ii).

Exhibit C to Services Agreement

PROPERTY MANAGEMENT TERM SHEET

1. Scope. Property Management Services will include, but shall not be limited
to, the following:



  •   Collection of all rents as they become due, giving receipts therefore and
rendering to the REIT a monthly accounting of rents received and expenses paid
out; remitting to the REIT all income, less any sums paid out;



  •   Making or causing to be made all decorating, maintenance, alterations and
repairs to the property and hiring and supervising all employees and other labor
for the accomplishment of same;



  •   Advertising the property and displaying signs thereon; leasing the
property; executing and terminating rental agreements and leases for the
property, or any part thereof; suing and recovering rent and for loss or damage
to any part of the property and/or furnishings thereof; and, when expedient,
prosecuting, compromising and releasing any such legal proceedings or lawsuits.

2. Term & Termination. One (1) year term, automatic renewal unless either party
gives written termination notice to the other party sixty (60) days prior to
each yearly anniversary.

3. Property Management Fee. 2.73% on “Gross Income.”

4. Payment Schedule. The Property Management Fee shall be paid to ARC II
monthly, in arrears.

5. Termination. Early termination only for “Good Reason” or for “Cause” as
defined in the Services Agreement.

6. Definition. For purposes of this term sheet:

“Gross Income” shall mean all cash receipts derived from the operation of any
property, excluding (i) tenant security deposits unless and until such deposits
are forfeited upon a tenant default and (ii) proceeds from insurance claims,
condemnation proceedings, sales or refinancings.

Exhibit D to Services Agreement

REAL ESTATE SERVICES TERM SHEET

1. Scope. Provide services in connection with the acquisition and disposition of
assets.

2. Term. One (1) year term, automatic renewal unless either party gives written
termination notice to the other party sixty (60) days prior to each yearly
anniversary.

3. Fees.

(a) Acquisition Fee. If the acquisition is originated by ARC II, 1.125% on the
“Contract Purchase Price” or, if acquisition is not originated by ARC II, 0.45%
on the “Contract Purchase Price” for due diligence, data collection and
uploading property/accounting information. The term “Contract Purchase Price”
shall include, but not be limited to, any third party broker fees.

(b) Disposition Fee. 1.00% of the “Contract Sales Price,” not to exceed 50% of a
“Competitive Real Estate Commission.”



4.   Payment Schedule.

(a) Acquisition Payment. The Acquisition Fee shall be paid at the time the
transaction closes directly out of escrow.

(b) Disposition Payment. The Disposition Fee shall be paid at the time the
transaction closes directly out of escrow.

5. Termination. Early termination only for “Good Reason” or for “Cause” as
defined in the Services Agreement.

6. Definitions. For purposes of this term sheet:

“Competitive Real Estate Commission” shall mean a real estate or brokerage
commission for the purchase or sale of a property which is reasonable,
customary, and competitive in light of the size, type, and location of the
property.

“Contract Purchase Price” shall mean the amount actually paid or allocated in
respect of the purchase, development, construction or improvement of a Property,
in each case exclusive of Acquisition Fees and acquisition expenses.

“Contract Sales Price” shall mean the total consideration received by the REIT
for the sale of a property exclusive of the applicable Disposition Fee.

Exhibit E to Services Agreement

ASSET ACCOUNTING SERVICES TERM SHEET

1. Scope. Asset accounting services, including, but not limited to, property
level accounting, preparation of payables and receivables schedules, property
P&Ls, balance sheets, cash reconciliation through general ledger, excluding
corporate accounting, roll up and SEC filings, and any other typical accounting
services.

2. Term. One (1) year term, automatic renewal unless either party gives written
termination notice to the other party sixty (60) days prior to each yearly
anniversary.

3. Asset Accounting Fee. 0.22% on “Average Invested Assets.”

4. Payment Schedule. The Asset Accounting Fee shall be paid to ARC II monthly,
in arrears.

5. Termination. Early termination only for “Good Reason” or for “Cause” as
defined in the Services Agreement.

6. Definitions. For purposes of this term sheet:

“Average Invested Assets” shall mean, for a specified period, the average of the
aggregate value of the assets of the REIT on the books of the REIT, before
allowance for depreciation or amortization, invested, directly or indirectly, in
properties and other real estate related assets, before reserves for
depreciation, bad debts or other similar non-cash reserves, computed by taking
the average of such values at the end of each month during such period.

Exhibit F to Services Agreement

INDEMNIFICATION

1. Indemnification by the REIT. The REIT shall indemnify and hold harmless ARC
II and its affiliates, including their respective officers, directors, partners,
members and employees (collectively, the “ARC II Indemnitees”) from all
liability, claims, damages or losses arising in the performance of their duties
under that certain Services Agreement (the “Agreement”) to which this Exhibit C
is attached and hereby made a part, and related expenses, including reasonable
attorneys’ fees to the extent such liability, claims, damages or losses and
related expenses are not fully paid or reimbursed by insurance, subject to any
limitations imposed by the laws of the State of Maryland and the Articles of
Incorporation. The foregoing indemnity shall extend to any litigation arising
out of the REIT’s past, present or future relationship, contractual or
otherwise, with Grubb & Ellis Company and its affiliates, subsidiaries and
related entities and relating to the arrangement pursuant to this Agreement and
any other Agreement between ARC II and its affiliates and the REIT. Any
indemnification of ARC II may be made only out of the net assets of the REIT and
not from stockholders.

The REIT shall indemnify and hold harmless ARC II Indemnitees pursuant to this
Section 1 subject to the following limitations:

(a) The REIT shall not indemnify nor hold harmless any ARC II Indemnitee for any
liability, claims, damages, losses or related expenses arising from or out of
ARC II’s bad faith, fraud, willful misfeasance or willful misconduct.

(b) The REIT shall not provide indemnification to any ARC II Indemnitee for any
liability, claims, damages, losses or related expenses arising from or out of an
actual or alleged violation of federal or state securities laws by such ARC II
Indemnitee unless one or more of the following conditions are met: (i) there has
been a successful final adjudication on the merits in favor of the ARC II
Indemnitee of each count involving alleged material securities law violations as
to the ARC II Indemnitee, (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the ARC II Indemnitee, or
(iii) a court of competent jurisdiction approves a settlement of the claims
against the ARC II Indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities were offered or sold as to indemnification for
violations of securities laws.

(c) The REIT shall pay or reimburse reasonable legal expenses and other costs
incurred by an ARC II Indemnitee in advance of final disposition of a proceeding
if all of the following are satisfied: (i) the ARC II Indemnitee provides the
REIT with written affirmation of the ARC II Indemnitee’s good faith belief that
the ARC II Indemnitee has met the standard of conduct necessary for
indemnification by the REIT as authorized by this Section 1, and (ii) the ARC II
Indemnitee provides the REIT with a written agreement to repay the amount paid
or reimbursed by the REIT, together with the applicable legal rate of interest
thereon, if it is ultimately determined that the ARC II Indemnitee did not
comply with the requisite standard of conduct and is not entitled to
indemnification by a final judgment of a court of competent jurisdiction.

(d) Notwithstanding any other provision herein to the contrary, the REIT’s
indemnification obligations shall be subject to Section 6(b) of the Agreement.

2. Indemnification by ARC II. ARC II hereby agrees to indemnify the REIT, its
affiliates, including, without limitation, any controlling person of the REIT
and affiliated companies, and each of the directors, officers, members,
employees, agents, affiliates and representatives of each of the foregoing
(collectively, the “REIT Indemnitees”) and to hold each of the REIT Indemnitees
harmless against any and all contract, tort or other losses, claims, damages,
expenses, liabilities and related expenses, joint or several (collectively,
“Liabilities”) for which any of the REIT Indemnitees may become liable, directly
or indirectly, arising out of, or relating to, the Agreement or ARC II’s
services (or ARC II’s failure to provide any or all of the Specific Services)
thereunder, only in the event and to the extent it is finally judicially
determined that the Liabilities arose from or out of (a) ARC II’s bad faith,
fraud, willful misfeasance, willful misconduct, or gross negligence or (b) ARC
II’s failure to provide the REIT with any or all of the Specific Services upon
the REIT’s request in accordance with the terms and conditions of the Agreement
(it being understood that after the parties enter into an agreement with respect
to the Specified Services, the terms and conditions of the Specified Services,
including indemnification will be governed by such agreement). ARC II further
jointly and severally agrees to reimburse each REIT Indemnitee immediately upon
request for all expenses (including reasonable attorneys’ fees and expenses) as
they are incurred in connection with the investigation of, preparation for,
defense of, or providing evidence in, any action, claim, suit, proceeding or
investigation (each and collectively, an “Action”), directly or indirectly
arising out of, or relating to, the Agreement or ARC II’s services thereunder,
whether or not pending or threatened, and whether or not any REIT Indemnitee is
a party to such Action.

